DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 10/10/2022, which are in response to USPTO Office Action mailed 6/14/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US PGPUB No. 2017/0116259; Pub. Date: Apr. 27, 2017) in view of Fastabend et al. (US PGPUB No. 2010/0115446; Pub. Date: May 6, 2010)
Regarding independent claim 1,
Elliot discloses a computer-implemented method for performing data analysis in a relational database, comprising:(a) bringing an electronic device of a user in communication with a computer server comprising said relational database that stores data objects in a non-hierarchical manner, which electronic device is configured to provide a graphical user interface, See FIG. 6 and Paragraph [0091], (FIG. 6 illustrates a system comprising a plurality of client computing systems 168 interacting with data analysis system 100 and external data sources 172 via network 160, i.e. an electronic device of a user in communication with a computer server. External data sources 172 include one or more internal and/or external data sources implemented using a relational database such as Sybase, Oracle, Codebase, MySQL and Microsoft SQL Server as well as other database types, i.e. relational database that stores data objects in a non-hierarchical manner.) See Paragraph [0030], (The sample user interfaces of FIGs. 1A-1D, 2A-2B are displayed via a web browser, mobile application or standalone application on any suitable computer device, i.e. electronic device configured to provide a graphical user interface.)
The examiner notes that Paragraph [0028] of Applicant's Specification defines non-hierarchical storage as comprising fixed data structures. The data analysis UI system of Elliot comprises a plurality of components 124, 126, 128, 132, etc. which allow users to interact with the data analysis system UI. Paragraph [0031] of Elliot discloses that system 100 allows users to dynamically build datasets and queries and to view query set results, i.e. system 100 represents a non-hierarchical method of performing data analysis.
wherein said graphical user interface comprises a first region configured to display a graph and a second region configured to display an interactive breadcrumb, See Paragraph [0018], (An interactive tree view UI control is generated and displayed which comprises a plurality of nodes. Each node in the tree view path UI control indicates a summary of the respective data queries submitted over the course of the current data analysis path, i.e. wherein said graphical user interface comprises a first region configured to display a graph (e.g. the interactive tree view UI control) and a second region configured to display an interactive breadcrumb (e.g. the interactive breadcrumb path UI control).)
wherein said graph comprises one or more nodes and one or more links representing data sets of said data objects and relationships between said data sets, See Paragraph [0018], (Each node in the tree view path UI control indicates a summary of the respective data queries submitted over the course of the current data analysis path.) See FIGs. 2A-2B and Paragraph [0052], (FIGs. 2A-2B illustrate the data analysis path tree view user interfaces illustrating a plurlity of nodes connected via dotted lines, i.e.  wherein said graph comprises one or more nodes and one or more links representing data sets of said data objects and relationships between said data sets.)
and wherein said interactive breadcrumb comprises a sequence of one or more visual graphical elements; See Paragraph [0017], (An interactive breadcrumb path UI control is generated and displayed at the top of a main data analysis workflow UI wherein the individual crumbs represent individual data query and/or filter operations submitted during a current data analysis path displayed in the main data analysis workflow UI, i.e. wherein said interactive breadcrumb comprises a sequence of one or more visual graphical elements.)
(b) receiving a request via said graph within said graphical user interface to perform a task directed to at least a subset of said data objects, wherein said task comprises a filtering operation; See Paragraph [0017], (Each crumb in the breadcrumb path UI indicates a summary of a respective data query and/or filter submitted over the course of the current data analysis path, i.e. (b) receiving a request via said graph within said graphical user interface to perform a task directed to at least a subset of said data objects, wherein said task comprises a filtering operation;  
and (d) in response to execution of said filtering operation, automatically generating a new visual graphical element in said interactive breadcrumb, See Paragraph [0044], (A user may build a new query, for example, to add a new query filter to the current workflow. Note [042] wherein the breadcrumb UI control is updated to reflect user's earlier selections which have been applied during the current analysis path, i.e. (d) in response to execution of said filtering operation, automatically generating (e.g. updating the breadcrumb UI control) a new visual graphical element in said interactive breadcrumb.)
Elliot does not disclose the step (c) upon execution of one of said one or more filtering operations, generating a filtered data set from said at least said subset of said data objects and storing said filtered data set as an intermediate result in a memory unit during said task;
wherein said new visual graphical element corresponds to said filtering operation performed on said at least said subset of said data objects, 
and wherein said new visual graphical operation is configured to provide options for receiving a user input for modifying said filtering operation.  
Fastabend discloses the step (c) upon execution of one of said one or more filtering operations, generating a filtered data set from said at least said subset of said data objects and storing said filtered data set as an intermediate result in a memory unit during said task; See FIG. 1 and Paragraph [0026], (Disclosing a data warehouse for managing data having a plurality of attributes. The system comprises a filter 128 that is applied to data in order to yield one or more subsets 132 of data that correspond to user selections on a GUI, generating a filtered data set from at least a subset of data objects.) See Paragraph [0030], (Existing subsets may be persisted in filter 125 and allows users to further obtain intermediate results by re-using an existing subset.) See Paragraph [0036], (Users may generate intermediate results in a step-by-step fashion.) See FIG. 4, (FIG. 4 illustrates a graphical user interface that represents a map or trail of subsets corresponding to filtered data results, i.e. storing filtered data as an intermediate result during the filtering operation (e.g. additional filtering operations may be performed and added to the interface of FIG. 4.)
wherein said new visual graphical element corresponds to said filtering operation performed on said at least said subset of said data objects, See FIG. 4 and Paragraph [0067], (FIG. 4 illustrates a graphical user interface that represents a map or trail of subsets corresponding to filtered data results, i.e. said visual graphical elements corresponds to at least one of said one or more filtering operations performed on said at least said subset of said data objects. Elements 134A, 134B, 134C, 134D represent subsets (e.g. the filter subsets illustrated in FIG. 1).)
and wherein said new visual graphical operation is configured to provide options for receiving a user input for modifying said filtering operation. See FIG. 4 and Paragraph [0036]-[0037], (Filter options 130 of the illustrated user interface allows a user to provide inputs to modify the segmentation model. Users may also drag and drop visual interface elements.
Elliot and Fastabend are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Elliot to include the method of displaying user interface and segmentation modelling as disclosed by Fastabend. The use of an interactive segmentation model allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.

Regarding dependent claim 2,
	As discussed above with claim 1, Elliot-Fastabend discloses all of the limitations.
	Elliot further discloses the step wherein said one or more filtering operations is selected from the group consisting of: filter on a property of a selected data object, filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results. See Paragraph [0013], (An example is provided where a query filter may be automatically generated in response to a user input which specifies a region of interest as a matching parameter for the query filter, i.e. a filter on a property of a selected data object.)
The examiner notes that the step "the group consisting of: filter on a property of a selected data object, filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results” is optional due to the use of the term “group consisting of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding dependent claim 4,
As discussed above with claim 1, Elliot-Fastabend discloses all of the limitations.
	Fastabend further discloses the step wherein said at least one of said new visual graphical element displays visual options for a user to determine a logical relationship of said one or more filtering operations. See FIG. 4, (The GUI illustrating the segmentation model includes directional arrows which determine a flow or sequence of related subsets of data. For example, the “BOOKS” subset is linked to the “BOOKS, EXCELLENT” subset which represents a refinement or adjustment to the previous step, which is itself an adjustment of a previous filter, element 134A, i.e. determining a logical relationship of said one or more filtering operations.)
Elliot and Fastabend are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Elliot to include the method of displaying user interface as disclosed by Fastabend. The use of visual representations of filter operations in graphical user interfaces allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.

Regarding dependent claim 5,
As discussed above with claim 4, Elliot-Fastabend discloses all of the limitations.
Fastabend further discloses the step wherein said user input for modifying said at least one of said one or more filtering operations comprises a change of said logical relationship of said one or more filtering operations. See FIG. 4, (Filter options 130 allow a user to modify individual nodes of the segmentation model via the plurality of alternatives illustrated in FIG. 4 which include deleting, splitting, reducing, deduplication, etc., i.e.  a change of said logical relationship of said one or more filtering operations.)
Elliot and Fastabend are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Elliot to include the method of displaying user interface as disclosed by Fastabend. The use of visual representations of filter operations in graphical user interfaces allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.
Regarding dependent claim 6,
As discussed above with claim 1, Elliot-Fastabend discloses all of the limitations.
Elliot further discloses the method further comprising outputting search result in a histogram view or in said graph. See Paragraph [0014], (A histogram view may be used to allow users to quickly and easily return to any prior point in the data analysis path.) See Paragraphs [0035]-[0036], (Users may provide one or more query parameters specifying a desired output result and format via a histogram menu wherein the output results are used to generate a histogram data visualization to be displayed in the main data analysis workflow user interface, i.e. outputting search results in a histogram view.)

Regarding dependent claim 9,
As discussed above with claim 1, Elliot-Fastabend discloses all of the limitations.
Elliot further discloses the method further comprising reproducing a previous search result based at least in part on said intermediate result. See Paragraph [0017], (Users may select an existing crumb of the breadcrumb path UI control, which may automatically update the main data analysis workflow UI to re-display the associated dataset query and data visualization of the associated results, i.e. reproducing a previous search result based at least in part on said intermediate result.)


Regarding independent claim 12,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
As discussed above with claim 12, Elliot-Fastabend discloses all of the limitations.
Elliot further discloses the step where said one or more computer processors are programmed to further store said filtering operation and criteria in the memory unit, wherein said criteria are inputted via said graph within said graphical user interface. See Paragraph [0068], (FIG. 4 illustrates method 400 comprising step 420 of maintaining session histories of dataset queries, which includes query details such as query parameters and/or operations performed which provide a visual reminder to the user about the dataset query and enable re-execution of the query, i.e.  store said filtering operation and criteria in the memory unit (e.g. by persisting session histories).) See Paragraph [0057], (The tree views of the tree view UI control represent a computation graph of input sets to form a compute graph. Note [0065] wherein users may input query elements via user interfaces such as those illustrated in FIG. 1A-1D which include the interactive tree view element, i.e. wherein said criteria are inputted via said graph within said graphical user interface.)

Regarding dependent claim 20,
As discussed above with claim 19, Elliot-Fastabend discloses all of the limitations.
Elliot further discloses the step where said one or more computer processors are programmed to further reproduce a previous search result based at least in part on said intermediate result. See Paragraph [0017], (Users may select an existing crumb of the breadcrumb path UI control, which may automatically update the main data analysis workflow UI to re-display the associated dataset query and data visualization of the associated results, i.e. reproduce a previous search result based at least in part on said intermediate result.)


Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot in view of Fastabend as applied to claim 1 above, and further in view of Adams et al. (US PGPUB No. 2016/0140243; Pub. Date: May 19, 2016).
Regarding dependent claim 3,
As discussed above with claim 2, Elliot-Fastabend discloses all of the limitations.
	Elliot-Fastabend does not disclose the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation.
	Adams discloses the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a previous filter operation. Subsequent searches may combine search results using logical operators (e.g. AND, NAND, OR and NOR) and can be iterated over search results in a sorted order.). The examiner notes that one of ordinary skill in the art would be able to recognize that "NOT", i.e. a complement operation, is within the scope of the term "logical operators". While Adams does not explicitly use the term "complement" or "complement operator", one of ordinary skill would know that other logical operations exist in addition to the examples provided by Paragraph [0023] of Adams.
Elliot, Fastabend and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Elliot-Fastabend to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and also allows for further refining search spaces, allowing for greater control over search granularity.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot in view of Fastabend, as applied to claim 1 above, and further in view of Weissinger et al. (US PGPUB No. 2017/0255536; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 8,
As discussed above with claim 1, Elliot-Fastabend discloses all of the limitations.
	Elliot-Fastabend does not disclose the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements.
	Weissinger discloses the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements. See Paragraph [0182], (The graphical user interface allows users to drag-and-drop filter graph components in order to form and/or edit the filter graph, i.e. adding or removing a visual graphical element of said plurality of visual graphical elements.). The examiner notes that the editing the filter graph necessarily changes and/or updates the search results obtained by modifying the search area, therefore modifications to the filter graph necessarily results in updated search results.
Elliot, Fastabend and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Elliot-Fastabend to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot in view of Fastabend as applied to claim 1 above, and further in view of Kantabutra (US PGPUB No. 2009/0319564; Pub. Date: Dec. 24/2009)
Regarding dependent claim 10,
As discussed above with claim 1, Elliot-Fastabend discloses all of the limitations.
	Elliot-Fastabend does not disclose the step wherein a definition of a relation comprises a unique identifier of said relation and a name of said relation;
wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, 
wherein a definition of a data set comprises a unique data set identifier and a set name; 
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database, wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; 
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; 
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database, wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to;
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database, and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database, wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure.  
	Kantabutra discloses the step wherein a definition of a relation comprises a unique identifier of said relation and a name of said relation; See Paragraph [0041], (A relationship set name is used as a hash key to aid searches. Note [0076] wherein a relation “is the father of” represents a relationship between two entities, i.e. a unique identifier (e.g. the hash key) and a name (e.g. the example “is the father of” is text representing/identifying the relationship.)
wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, See FIG. 1 and Paragraph [0074], (Disclosing a system for storing a database comprising data structures representing data entities. The system is divided into database sets 20, 20' comprising databases 30, 30', i.e. a definition of data sets in a relational database.).
wherein a definition of a data set comprises a unique data set identifier and a set name; See FIG. 2 and Paragraph [0077], (Element 31 represents a database name or a reference to a database name, i.e. a unique dataset identifier. Element 34 comprises optional information such as notes about a database, i.e. a set name.).
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database, See FIG. 1 and Paragraph [0045] and Paragraph [0048], (Entity sets 50, 50' comprise an ordered data structure 53 representing all the names and types of key attributes, i.e. a data structure comprising definitions of properties of object in said relational database.). The examiner notes that entity sets 50, 50' can be traced back through element 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; See FIG. 3 and Paragraph [0046] and [0048], (Entity 50 comprises an entity set name 50, i.e. a dataset identifier from the first data structure, and  ordered data structure 53 representing all the names and types of key attributes, i.e. a unique identifier of said property.).
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database, See FIG. 4 and Paragraph [0063], (Element 82 is a data structure that represents key attributes of an entity, i.e. definitions of objects of datasets in a relational database.).
wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; See FIG. 4 and Paragraph [0062]-[0063], (Element 81 comprises a reference to the entity set to which an entity belongs, i.e. a dataset identifier from the first data structure. Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier.).
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database, See FIG. 1 and Paragraph [0061] and [0066], (Entities 80, 80', 80'' represent objects having an entity data structure or object plus attributes 88 pertaining to an entity, i.e. a data structure for providing definitions of object values of datasets in a relational database.).
wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to; See Paragraph [0063], (Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier from the third data structure.). The examiner notes that attributes of entity plus 88 are necessarily attributes from those of ordered data structure 53 which represent ALL names and types of attributes, i.e. a property of a dataset from the second data structure.
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database, See FIG. 1 and Paragraph [0067], (Relations 90 and 90', i.e. a data structure stored in memory comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 80, 50, and 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database, See FIG. 7 and Paragraph [0068], (Array elements 95 in a relationship 90 structure or object, i.e. a data structure comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 80, 50, and 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure. See FIG. 1, (Note FIG. 1 where relationship R5 represents a relation, i.e. a relation from the fifth data structure, between entity plus 88' and entity 88'', i.e. relations are associated with two object identifiers from the third data structure.).
Elliot, Fastabend and Kantabutra are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Elliot-Fastabend to include the non-hierarchical architecture of data structures disclosed by Kantabutra. Doing so provides a non-hierarchical storage system where a plurality of separate but interconnected data structures store data and associations therein, thereby permitting any of the plurality of entities to participate in many roles across relationships.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot in view of Fastabend and Kantabutra as applied to claim 10 above, and further in view of Cho et al. (US PGPUB No. 2017/0255709; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 11,
As discussed above with claim 10, Elliot-Fastabend-Kantabutra discloses all of the limitations.
	Elliot-Fastabend-Kantabutra does not disclose the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure.  
Cho discloses the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure. See Paragraph [0080]-[0081], (Disclosing a method for updating an index structure of a graph database. The method including a hash bucket comprising a plurality of entries, i.e. a relation, wherein entries comprise a set of edges wherein each edge represents a set of users to which a user is connected, i.e. a set of edges represents a plurality of edges that point to sets, i.e. two set identifiers from a first data structure.).
Elliot, Fastabend, Kantabutra and Cho are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Elliot-Fastabend-Kantabutra to include the hash bucket for storing relations between sets as disclosed by Cho. Paragraph [0026] of Cho discloses that the disclosed graph-storage techniques improve availability and performance or functioning of applications which reduces user frustration and further improves the user experience, thereby potentially increasing engagement with or use of the system.

Response to Arguments
Applicant’s cancellation of claims 7 and 17 have been acknowledged by the examiner, the corresponding rejections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 9, 12-13, 15-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159